DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The examiner’s amendment below addresses the 35 USC 112 rejection set forth in the Office Action 5/28/21 and addresses clarity of claim language. 
Should the Applicant require a different amendment to the claim(s) above, the Examiner is amenable to amendments filed under 37 CFR 1.312.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 10, lines 2-3, replace:
“the first and second fins extending in a first direction and being aligned along the first direction of the first and second fins,”
	with
--the first and second fins extending in a first direction and the first and second fins being aligned along the first direction,--

In claim 21, lines 2-3, replace:
“the first and second fins extending in a first direction and being aligned along the first direction of the first and second fins,”
	with
--the first and second fins extending in a first direction and the first and second fins being aligned along the first direction,--

In claim 21, lines 10-12, replace:
“…arranged in parallel with each other in the first direction with an order of the first dummy gate layer, the second dummy gate layer, the fourth dummy gate layer and the third dummy gate layer;”
	with
--…arranged in parallel with each other in the first direction and arranged in an order of the first dummy gate layer, the second dummy gate layer, the fourth dummy gate layer and the third dummy gate layer in the first direction;--

Election/Restrictions
Claims 1, 10 and 21 are allowable. The restriction requirement between species (a)-(e), as set forth in the Office action mailed on 9/1/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/2/20 is partially withdrawn.  The invention restriction between method and device claims is being maintained.  However, the species restriction is being withdrawn.
Claims 4-5 and 13-15 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-17 and 21-23 are allowed.  The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance is upon consideration of the prior art and attorney/applicant’s arguments, the prior art alone or in combination, cannot anticipate or render obvious at least the following limitations in context of the recited method:
	In claim 1, “forming a first dummy structure over the middle portion of the fin except for the first and second edges, and a second dummy structure over the first edge of the fin… forming a spacer dummy gate layer in the second gate space by fully filling the second gate space with a dielectric material”;
	In claim 10, “forming a first dummy gate layer over the first fin, a second dummy gate layer over an edge of the first fin but not over the second fin and a third dummy gate layer over the second fin but not over the first fin…forming a spacer dummy gate layer in the second gate space by fully filling the second gate space with a dielectric material”;
	In claim 21, “forming a first dummy gate layer over the first fin, a second dummy gate layer over an edge of the first fin but not over the second fin, a third dummy gate layer over the second fin, and a fourth dummy gate layer over an edge of the second fin but not over the first fin, the first to fourth dummy gate layers…arranged in parallel with each other in the first direction and arranged in an order of the first dummy gate layer, the second dummy gate layer, the fourth dummy gate layer and the third dummy gate layer in the first direction…forming a spacer dummy gate layer in the second gate space and the fourth gate space, respectively by fully filling the second and fourth gate spaces with a dielectric material”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michele Fan/
Primary Examiner, Art Unit 2894						28 April 2022